:..:   ··=~=O=;=SB===(R=ev=.
                           0=2=/08=/2=0=19=) J=ud~gm=e=nt=in=a=C=rim=i=na=IP=etty~C=as=e=(M..;,o=difi=1e~d)==================~P;;,:;ag;,;,.e~1o~f~l lti
                                                       UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                              v.                                             (For Offenses Committed On or After November 1, 1987)


                                       Aurelio Ortega-Rizo                                   Case Number: 3:19-mj-22675

                                                                                             MarthaMcN
                                                                                             Defendant's Attorne
                                                                                                                                  ____               ___,



         REGISTRATION NO. 86263298
        THE DEFENDANT:                                                               JUL 0 3 2019
         IZI pleaded guilty to count( s) ~~~-=-~~~~~~~~~~~~-+-~_,...,_~1r+-t<.~~.-:<t8f'-Bf*l+-~f+----f
                                          1 of Complaint
          D was found guilty to count(s)                                                                           SOUTHERN DiSTRICT OF CAL:Fi?~NIA

                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                               Nature of Offense                                                       Count Number(s)
        8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                             1

          D The defendant has been found not guilty on count( s)                     ~~~~~~~~~~~~~~~~~~~




          D Count(s)            ~~~~~~~~~~~~~~~~~-
                                                                                              dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                                     ~TIME SERVED                       D                                        days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         ~4e defendant's possession at the time of arrest upon their deportation or removal., -t , , ,. f2 ,·7 O ;
         ~ Cou.rt,i;e5omn;ieµds defend~t ber~o,rted/removed with rel~tive 1 C\ 'ft\ I"\ ( { ~jCA     IV'  charged in case
         11 M ~ c1 ·· ~                r 1c;
                                 111 ~-.) cJ J v c,                      L"' 1.A 1, 1er~ o    ff' 'JC\. p, Lo       c·\-
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesday, July 3, 2019
                                                                                          Date of Imposition of Sentence



                                                                                         Hit!Lti::::LoCK
                                         !

                                    /'."·.1u
                                                 I

        Received                          fiAI        /: . I /
                                                      .~/v(_
                          ~~~~~~~~




                          DUSM

                                                                                          UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                             3:19-mj-22675
